             Case 01-01139-AMC            Doc 33111            Filed 08/26/19       Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                         ) Chapter 11
                                                               )
W. R. GRACE & CO., et al.,1                                    ) Case No. 01-01139 (AMC)
                                                               ) (Jointly Administered)
                        Reorganized Debtor.                    )
                                                               ) Hearing Date: September 9, 2019, at 10:00 a.m.
                                                               ) Related Docket nos.: 33099 & 33102
     APPENDIX OF EXHIBITS TO REPLY IN SUPPORT OF THE REORGANIZED
     DEBTOR’S CLAIM OBJECTION REQUESTING PARTIAL ALLOWANCE AND
    PARTIAL DISALLOWANCE OF MDEQ PREPETITION CLAIM (SUBSTANTIVE
                              OBJECTION)



Dated: August 26, 2019                         THE LAW OFFICES OF ROGER HIGGINS, LLC
                                               Roger J. Higgins
                                               516 N. Ogden Ave.
                                               Suite 136
                                               Chicago, IL 60642
                                               (312) 666-0431

                                               And

                                               PACHULSKI STANG ZIEHL & JONES LLP
                                               Laura Davis Jones (Bar No. 2436)
                                               James E. O’Neill (Bar No. 4042)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899-8705
                                               (302) 652-4100
                                               (302) 652-4400

                                               Co-Counsel for the Reorganized Debtor

                        [remainder of this page is intentionally left blank]




1
    W. R. Grace & Co. (f/k/a Grace Specialty Chemicals, Inc., or “Grace”) is the sole remaining “Reorganized
    Debtor,” and Case no. 01-1139 is the sole remaining open chapter 11 case.


                                                 Page 1 of 3
             Case 01-01139-AMC      Doc 33111           Filed 08/26/19   Page 2 of 3



                                   TABLE OF CONTENTS

Exhibit        Title

Exhibit 1      January 31, 1972 Development Permit 00001

Exhibit 2      January 31, 1972 Operating Permit 00010


Exhibit 3      November 3, 1971 W.R. Grace Libby Montana Reclamation Plan (Approved
               January 27, 1972)


Exhibit 4      May 15, 1986 Letter, Department Of State Lands To W.R. Grace


Exhibit 5      October 1993 Article, The Pick & Shovel Montana Mining Association

Exhibit 6      July 14, 1992 Montana Internal Memorandum re W.R. Grace Closure Plan
               Environmental Assessment

Exhibit 7      Water Quality Data Report No. 2 (of 6)

Exhibit 8      Water Quality Data Report No. 6 (of 6)

Exhibit 9      August 31, 1994 Bond Release Finding, Montana Department of State Lands

Exhibit 10     September 13, 1994 Montana Memo Re Recommendation For Partial Bond
               Release at W.R. Grace

Exhibit 11     June 10, 1999 MDEQ Field Inspection Report

Exhibit 12     April 3, 2019 KDID Operation Permit Approval

Exhibit 13     Libby Figure 1 OU3 and KDC Boundaries (August 22, 2019)

Exhibit 14     Remedial Investigation Report (Excluding Tables, Figures & Appendices)
               (November 2016)

Exhibit 15     Non-Asbestos Human Health Risk Assessment (HHRA) (Excerpt)
               (January 2013)




                                          Page 2 of 3
             Case 01-01139-AMC      Doc 33111     Filed 08/26/19    Page 3 of 3




Exhibit        Title

Exhibit 16     Baseline Ecological Risk Assessment for Non-Asbestos Contaminants (Excerpt)
               (April 2013)

Exhibit 17     Site-wide Baseline Ecological Risk Assessment for Asbestos (Excerpt)
               (December 2014)

Exhibit 18     Site Wide Human Health Risk Assessment (HHRA) for Asbestos (Excerpt)
               (November 20, 2015)

Exhibit 19     Libby Site-wide Human Health Risk Assessment (HHRA) Addendum for
               Asbestos (June 12, 2018)




                                             3
